Per Curiam.
Jared Morgan Galanis was admitted to practice by this Court in 2013 and lists a business address in San Francisco, California with the Office of Court Administration. Galanis now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Galanis’s application.
Upon reading the affidavit of Galanis sworn to August 29, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Galanis is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
*1287Peters, P.J., McCarthy, Garry, Rose and Aarons, JJ., concur.
Ordered that Jared Morgan Galanis’s application to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that Jared Morgan Galanis’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Jared Morgan Galanis shall, within 30 days of the date of entry of this order, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.